                       Case 16-12728-JTD       Doc 715          Filed 02/26/21       Page 1 of 4

       NEW YORK                                                                                              SHANGHAI
        LONDON                                                                                                ATLANTA
      SINGAPORE                                                                                              BALTIMORE
     PHILADELPHIA                               FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                  MIAMI
    WASHINGTON, DC                                                                                          BOCA RATON
    SAN FRANCISCO                                                                                           PITTSBURGH
                                                  SOMMER L. ROSS
    SILICON VALLEY                                                                                            NEWARK
                                             DIRECT DIAL: +1 302 657 4951
       SAN DIEGO                            PERSONAL FAX: +1 215 689 4943                                    LAS VEGAS
      LOS ANGELES                           E-MAIL: SLRoss@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                              LAKE TAHOE
        BOSTON                                   www.duanemorris.com                                         MYANMAR
       HOUSTON                                                                                                  OMAN
        AUSTIN                                                                                        A GCC REPRESENTATIVE OFFICE
                                                                                                           OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                       ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA




February 26, 2021


Hon. John T. Dorsey
U.S. Bankruptcy Court, District of Delaware
824 N. Market St., 6th Floor
Wilmington, DE 19801

            Re:        Case No. 16-12728 (JTD): NNN 400 Capitol Center 16, LLC, et al.; and
                       Adv. Pro. No. 18-50384 (JTD): NNN 400 Capitol Center 16, LLC, et al. v.
                       Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Comm.
                       2006-C8 Commercial Mortgage Pass-Through Certificates, et al.

Dear Judge Dorsey,

       Regrettably, the ongoing mediation between the Debtors and the Secured Creditor before
the Honorable Brendan L. Shannon has concluded without a resolution. We therefore respectfully
request that the Court schedule a status conference in the Chapter 11 Case and the Adversary
Proceeding at its earliest convenience.

       Specifically, the Secured Creditor and Lender Defendants would like to discuss briefing,
hearing schedules, and other related matters for the motions identified below. 1 A summary of each
motion’s procedural posture and our proposed next steps is also included.




1
 The briefing schedules for these motions were adjourned pending the mediation. See Docket No. 704 (the
“Adjournment Order”).

D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600    WILMINGTON, DE 19801-1659                 PHONE: +1 302 657 4900    FAX: +1 302 657 4901
                   Case 16-12728-JTD            Doc 715       Filed 02/26/21       Page 2 of 4



Hon. John T. Dorsey
February 26, 2021
Page 2

               1. Secured Creditor’s Motion To Convert Chapter 11 Cases Or, In The Alternative,
                  For Relief From The Automatic Stay [Docket No. 675]:

                            Procedural Posture: This motion was filed on October 13, 2020 and noticed
                            for a hearing on November 12, 2020 with responses due on or before
                            October 28, 2020. Secured Creditor granted the Debtors an extension to file
                            their response. The Adjournment Order was entered prior to the Debtors
                            filing that response.

                            Proposed Next Step: Response and reply deadlines should be set and a
                            hearing should be scheduled.

               2. Debtors’ Motion for Entry of an Order (i) Authorizing the Debtors to (A) Employ
                  and Retain Force Ten Partners, LLC to Provide the Debtors with a Chief
                  Restructuring Officer; (B) and Designate Jeremy Rosenthal as Chief Restructuring
                  Officer; and (II) Granting Related Relief [Docket No. 660]:

                            Procedural Posture: This motion was filed on September 28, 2020. On
                            October 5, 2020, the Debtors filed a related exhibit. See Docket No. 672.
                            On October 23, 2020, the Secured Creditor filed an objection. See Docket
                            No. 692. On November 4, 2020, the Adjournment Order was entered. On
                            December 9, 2020, the Debtors re-noticed the motion. See Docket No. 714.

                            Proposed Next Steps: A reply deadline should be set and a hearing should
                            be scheduled.

               3. Lender Defendants’ Motion for 28 U.S.C. § 1927 Sanctions Against Rubin & Rubin,
                  P.A. and Its Attorneys Mark and Guy Rubin [Docket No. 662; Adv. Docket No.
                  839] (“Lender Defendants’ Motion for Sanctions”):

                            Procedural Posture: This motion and Lender Defendants’ Opening Brief in
                            support [Docket No. 663; Adv. Docket No. 840] were filed on September
                            30, 2020. The motion was noticed for a hearing on November 12, 2020
                            with responses due on October 15, 2020. See Docket No. 665; Adv. Docket
                            No. 841. On October 13, 2020, the Rubin Parties 2 filed the Rubin Motion
                            to Extend seeking a 30 day extension of the October 15, 2020 response
                            deadline (through November 16, 2020). On November 4, 2020 the
                            Adjournment Order was entered. No response was filed on November 16,
                            2020.



2
    Rubin Parties include Rubin & Rubin, P.A. and its attorneys I. Mark Rubin and Guy Bennett Rubin.
             Case 16-12728-JTD         Doc 715     Filed 02/26/21    Page 3 of 4



Hon. John T. Dorsey
February 26, 2021
Page 3

                      Proposed Next Steps: Response and reply deadlines should be set and a
                      hearing should be scheduled.

          4. Rubin & Rubin, P.A., Mark Rubin and Guy Rubin’s Motion to Extend Deadline to
             Respond to Lender Defendants' Motion for 28 U.S.C. § 1927 Sanctions Against
             Rubin & Rubin, P.A. and its Attorneys Mark and Guy Rubin [Docket No. 674;
             Adversary Docket No. 851] (“Rubin Motion to Extend”):

                      Procedural Posture: This motion was filed on October 13, 2020 and sought
                      a 30-day extension of the October 15, 2020 deadline to respond to the
                      Lender Defendants’ Motion for Sanctions (i.e., until November 16, 2020).
                      The Rubin Motion to Extend was noticed for a hearing on November 12,
                      2020 with responses due on October 27, 2020. On October 27, 2020, the
                      Lender Defendants filed a Statement in response asserting that the Lender
                      Defendants did not object to the 30 day extension requested by the Rubin
                      Parties but did object to any extension beyond November 16, 2020. See
                      Docket No. 696; Adv. Docket No. 863. On November 4, 2020, the
                      Adjournment Order was entered.

                      Proposed Next Steps: None. This motion appears to be moot.

          5. George Smith Partners’ Motion to Allow Administrative Claims Pursuant to 11
             U.S.C. §§ 503(a) & (b) and 507(a) [Docket No. 691]:

                      Procedural Posture: This motion was filed on October 22, 2020 but was
                      never noticed for a hearing. On November 4, 2020, the Adjournment Order
                      was entered.

                      Proposed Next Steps: The movant should advise the Court if it would like
                      this motion noticed for a hearing. If so, a hearing should be scheduled and
                      an objection and reply deadline should be set.

          6. Debtors’ Motion to Extend the Deadline for the Debtors to Respond to Secured
             Creditor’s Motion to Convert Chapter 11 Cases or, in the Alternative, for Relief
             from the Automatic Stay Pursuant to Rule 9006-2 of the Local Rules of the
             United States Bankruptcy Court for the District of Delaware [Docket No. 699]:

                      Procedural Posture: This motion was filed on November 2, 2020. On
                      November 4, 2020, the Adjournment Order was entered.

                      Proposed Next Steps: None. This motion appears to be moot.
              Case 16-12728-JTD         Doc 715     Filed 02/26/21    Page 4 of 4



Hon. John T. Dorsey
February 26, 2021
Page 4

       We thank the Court in advance for its attention to the remaining issues in the Chapter 11
Case and Adversary Proceeding and are available at Your Honor’s convenience should the Court
have any questions.

                                                     Respectfully,

                                                     /s/ Sommer L. Ross

                                                     Sommer L. Ross


cc:    All counsel of record (via CM/ECF)
       Thomas J. Francella, Jr., Esq. (via electronic mail)
       Simon E. Fraser, Esq. (via electronic mail)
       John K. McDonald, Esq. (via electronic mail)
       Julia B. Klein, Esq. (via electronic mail)
       Laura Davis Jones, Esq. (via electronic mail)
       Timothy P. Cairns, Esq. (via electronic mail)
       Brett D. Fallon, Esq. (via electronic mail)
       Joshua R. Denton, Esq. (via electronic mail)
       Tonya J. Austin, Esq. (via electronic mail)
       Benjamin A Hackman, Esq. (via electronic mail)
       Linda Richenderfer, Esq. (via electronic mail)
       Lawrence J. Kotler, Esq. (via electronic mail)
       Paul E. Chronis, Esq. (via electronic mail)
       Elinor H. Murarova, Esq. (via electronic mail)
       Meagen E. Leary, Esq. (via electronic mail)
